DETAILED ACTION

NOTICE OF PRE-AIA  OR AIA  STATUS
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

CLAIM STATUS
Claims 1-10 were pending.
Claims 1 and 8 are amended.
Claims 2-6 are canceled.
Claim 11 is newly added.
RESPONSE TO APPLICANT’S AMENDMENTS/ARGUMENTS
– 35 USC § 112(b) –
	Claims 4 and 6 were rejected under 35 USC § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
	Re claims 4 and 6, the Examiner appreciates the Applicant’s prompt attention to these deficiencies and, in view of Applicant’s amendments, hereby withdraws such rejections.

– 35 USC § 103 –
	Claims 1-2 and 4-10 were rejected under 35 USC § 103 as being unpatentable over ALEXANDER/ZHANG.
	Claim 3 was rejected under 35 USC § 103 as being unpatentable over ALEXANDER/ZHANG/SMITH.
	Without conceding to the propriety of Applicant’s remarks, the Examiner finds them moot in view of the Applicant’s substantial amendments to the claimed invention and the new grounds of rejection set forth herein.  

– Additional Remarks –
	Applicant is reminded that in order to be entitled to reconsideration or further examination, the applicant or patent owner must reply to the Office action.  The reply by the applicant or patent owner must be reduced to a writing which distinctly and specifically points out the supposed errors in the examiner’s action and must reply to every ground of objection and rejection in the prior Office action.  The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references.  If the reply is with respect to an application, a request may be made that objections or requirements as to form not necessary to further consideration of the claims, be held in abeyance until allowable subject matter is indicated.  The Applicant’s or patent owner’s reply must appear throughout to be a bona fide attempt to advance the application or the reexamination proceeding to final action.  A general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section1.
Should the Applicant believe that a telephone conference would expedite the prosecution of the instant application, Applicant is invited to call the Examiner.
CLAIM REJECTIONS - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 4-10 are rejected under 35 U.S.C. § 103 as being unpatentable over Alexander et al., US 2018/0031671 (“ALEXANDER”) in view of Zhang et al., US 2018/0024219 (“ZHANG”) in further view of Liu et al, "AOA Estimation for Coexisting UWB signals with Multipath Channels", 2014, International Conference on Telecommunications and Multimedia", pp.173-178 (“LIU”).

Re claim 1, ALEXANDER discloses a device for determining an angle of arrival of a received RF signal ([0060] – AoA), the device comprising 
a first antenna and a second antenna arranged with a predetermined distance between them on an antenna axis ([0055] – antennas 302), the first antenna having a larger gain than the second antenna for directions corresponding to one side of the antenna axis, the second antenna having a larger gain than the first antenna for directions corresponding to the other side of the antenna axis ([0055-0056] – antennas on axis separated by given distance with gain according to orientation), 
receiver circuitry coupled to the first antenna and to the second antenna ([0063-0064] – receiver with RF interface), the receiver circuitry being configured to determine 
angle determining circuitry configured to determine the angle of arrival based on the first phase, the second phase, the first signal strength, and the second signal strength ([0062-0065] – determine AoA using dGain and dPhase values), 
wherein the first antenna is a directional antenna having a first gain for directions corresponding to the one side of the antenna axis and a second gain for directions corresponding to the other side of the antenna axis, the first gain being larger than the second gain ([0055-0056] – directional gain).
Moreover, in a separate embodiment, ALEXANDER discloses receiver circuitry for determining a first/second signal strength as well as angle determining circuitry configured to determine an angle of arrival based on a first/second signal strength ([0067] – AoA determination based on signal strength difference and gain difference).
ALEXANDER fails to explicitly disclose receiver circuitry configured to determine a first/second signal strength; and angle determining circuitry configured to determine the angle of arrival based on the first/second signal strength; wherein the second antenna is an omnidirectional antenna having a gain between the first gain and the second gain of the first antenna.
However, ZHANG in the same or in a similar field of endeavor, teaches a device for determining AoA comprising receiver circuitry configured to determine a first/second signal strength; and angle determining circuitry configured to determine the 
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant invention, to modify the AoA determining device of ALEXANDER to include the particular AoA determination techniques of ZHANG.  One would have been motivated to do so in order to disambiguate an estimated AoA based on signal strength (ZHANG at [0011]).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provided that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, ZHANG merely teaches that it is well-known to determine an AoA using signal strength.  Since both ALEXANDER and ZHANG disclose similar AoA determining systems, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.
Moreover, LIU in the same or in a similar field of endeavor, teaches a device for determining AoA comprising a combination of directional antennas and an omnidirectional antenna having gain between a first and second gain of a first directional antenna  ([p.174] – device for determining AoA of signal based on combination of directional and omnidirectional antennas).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant invention, to modify the AoA determining device of ALEXANDER to include the particular AoA determination techniques and KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provided that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, LIU merely teaches that it is well-known to determine an AoA using a combination of directional and omnidirectional antennas.  Since both ALEXANDER and LIU disclose similar AoA determining systems, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.

Re claim 7, ALEXANDER/ZHANG/LIU renders obvious the device of claim 1, as shown above.
ALEXANDER further discloses wherein the angle determining circuitry is configured to determine a value of the angle of arrival based on a difference between the first phase and the second phase ([0059-0060] – AoA based on dPhase).
Moreover, in a separate embodiment, ALEXANDER discloses receiver circuitry for determining a first/second signal strength as well as angle determining circuitry configured to determine an angle of arrival based on a first/second signal strength ([0067] – AoA determination based on signal strength difference and gain difference)
ALEXANDER fails to explicitly disclose angle determining circuitry configured to determine whether the signal is received from the one side or from the other side of the antenna axis based on a difference between the first signal strength and the second signal strength.
However, ZHANG in the same or in a similar field of endeavor, teaches a device for determining AoA comprising receiver circuitry configured to determine a first/second signal strength; and angle determining circuitry configured to determine the angle of arrival (i.e., which side of an antenna axis) based on the first/second signal strength ([0011-0012] – device for determining AoA of signal based on comparison of signal strength).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant invention, to modify the AoA determining device of ALEXANDER to include the particular AoA determination techniques of ZHANG.  One would have been motivated to do so in order to disambiguate an estimated AoA based on signal strength (ZHANG at [0011]).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provided that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, ZHANG merely teaches that it is well-known to determine an AoA using signal strength.  Since both ALEXANDER and ZHANG disclose similar AoA determining systems, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.
Re claim 8, Applicant recites claim limitations of the same or substantially the same scope as that of claim 1.  Accordingly, claim 8 is rejected in the same or substantially the same manner as claim 1.  

Re claim 9, ALEXANDER/ZHANG/LIU renders obvious the method of claim 8, as shown above.
ALEXANDER further discloses computer executable instructions which, when executed by a computer, causes the computer to perform the steps of the method ([0064]).

Re claim 10, ALEXANDER/ZHANG/LIU renders obvious the method of claim 9, as shown above.
ALEXANDER further discloses computer executable instructions which, when executed by a computer, causes the computer to perform the steps of the method ([0064]).	

Re claim 11, ALEXANDER/ZHANG/LIU renders obvious the device of claim 1, as shown above.
ALEXANDER does not explicitly disclose wherein: the first gain for directions corresponding to the one side of the antenna axis corresponds to an angle of arrival between 0 and 180 degrees; and the second gain for directions corresponding to the other side of the antenna axis corresponds to an angle of arrival between 180 and 360 degrees.
However, ALEXANDER does teach that the angle of arrival may be calculated (i.e., corresponding) based on the gain pattern of the first antenna ([0068] – AoA calculated using first gain pattern of first antenna (e.g., gain corresponding to one direction may correspond to AoA of 0-180 degrees, etc…)).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant invention, to modify the AoA determining device of ALEXANDER to include the particular elements of one of its separate embodiments.  One would have been motivated to do so in order to calculate an AoA of a signal (ALEXANDER at [0068]).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provided that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, ALEXANDER merely teaches that it is well-known to associate a gain pattern of a directional antenna with a corresponding AoA.  Since the elements are disclosed in various embodiments of ALEXANDER, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.	
CONCLUSION
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS M HAMMOND III whose telephone number is (571)272-2215.  The Examiner can normally be reached on Mon-Fri 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Erin Heard can be reached on 571-272-3236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  For more information about the PAIR system, see: https://ppair-my.uspto.gov/pair/PrivatePair. 


Respectfully, 

/Thomas M Hammond III/Primary Examiner, Art Unit 3648
	


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 37 C.F.R. § 1.111(b)